      Case 2:20-cv-00279-ECM-SRW Document 94 Filed 12/11/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION


DANIEL ADAM BEATY,                                   )
                                                     )
       Plaintiff,                                    )
                                                     ) CIVIL ACT. NO. 2:20-cv-279-ECM
v.                                                   )
                                                     ) STIPULATION OF VOLUNTARY
JEFFERSON S. DUNN, et al.,                           ) DISMISSAL PURSUANT TO
                                                     ) F.R.C.P. 41(a)(1)(A)(ii)
       Defendants.                                   )

             STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO
                FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)


       IT IS HEREBY STIPULATED AND AGREED by and between the Parties hereto and/or

their respective counsel that the above-captioned action is voluntarily dismissed, without

prejudice, as to Defendant Rickey Dennis, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii).

       Pro se defendant Markeon Person has thus far failed to appear in this action; therefore,

Rule 41(a)(1)(A)(ii) does not require Defendant Person to execute this stipulation.

Dated: December 11, 2020                                Respectfully submitted,
                                                        /s/ Benjamin W. Maxymuk
                                                        Benjamin W. Maxymuk
                                                        Counsel for Plaintiff Daniel Beaty
                                                        COPELAND FRANCO SCREWS &
                                                        GILL, P.A.
                                                        444 South Perry Street
                                                        Montgomery, AL 36104
                                                        Telephone: (334) 834-1180
                                                        maxymuk@copelandfranco.com
Case 2:20-cv-00279-ECM-SRW Document 94 Filed 12/11/20 Page 2 of 3
                                      /s/ Kenneth S. Steely
                                      Kenneth S. Steely
                                      William R. Lunsford
                                      MAYNARD, COOPER & GALE, P.C.
                                      One of the Attorneys for the ADOC Officials
                                      655 Gallatin Street
                                      Huntsville, Alabama 35801
                                      Telephone: (256) 551-0171
                                      ksteely@maynardcooper.com
                                      blunsford@maynardcooper.com
                                      /s/ J. Matthew Bledsoe
                                      J. Matthew Bledsoe, Esq.
                                      Counsel for Defendants State of Alabama,
                                      Laseter, Lindsey, Pittman and Pittman
                                      Office of the Attorney General
                                      501 Washington Avenue
                                      Montgomery, AL 36130
                                      Telephone: (334) 242-7443
                                      Matt.Bledsoe@AlabamaAG.gov


                                      /s/ C. Richard Hill, Jr.
                                      C. Richard Hill, Jr., Esq.
                                      Robert F. Northcutt, Esq.
                                      Counsel for Defendants Grey, Cannon,
                                      Merritt, Dennis, and Steele
                                      Capell & Howard, P.C.
                                      Post Office Box 2069
                                      Montgomery, Alabama 36102-2069
                                      Telephone: (334) 241-8043
                                      rick.hill@chlaw.com
                                      bob.northcutt@chlaw.com


                                      /s/ Robbie Alexander Hyde
                                      Robbie Alexander Hyde
                                      ALEXANDER HYDE, LLC
                                      Counsel for Defendant Culliver
                                      2138 Moore’s Mill Road, Ste. A
                                      Auburn, Alabama 36830
                                      Telephone: (334) 246-2333
                                      robbie@alexanderhyde.com
      Case 2:20-cv-00279-ECM-SRW Document 94 Filed 12/11/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I certify that I filed a true and correct copy of the foregoing today, December 11, 2020, via

the Court’s CM/ECF system, which will provide service to all counsel of record. Pro se defendant

Markeon Person is not required to be served because he has thus far failed to appear to defend

this case. See FRCP 5(a)(2).

                                                      /s/ Benjamin W. Maxymuk
                                                           Of Counsel
